           2:16-cr-20044-SEM-TSH # 156 Page 1 of 2                                       E-FILED
             Case: 19-1284   Document: 18    Filed: 04/12/2019Friday,
                                                                   Pages:   2 2019 02:05:08 PM
                                                                      12 April,
                                                                   Clerk, U.S. District Court, ILCD

      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
              Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                                        ORDER
 April 12, 2019
                                                          Before
                                         FRANK H. EASTERBROOK, Circuit Judge


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

                                         v.
 Nos. 19-1284 & 19-1367
                                         EDWIN J. GIRE and GRAYSON ENTERPRISES, INC., doing business
                                         as GIRE ROOFING, a corporation,
                                         Defendants - Appellants

 Originating Case Information:

 District Court No: 2:16-cr-20044
 Central District of Illinois
 District Judge Sue E. Myerscough

 The following are before the court:

 1.     APPELLANT EDWIN GIRE’S MOTION TO STAY SENTENCING APPEAL
        PENDING DISTRICT COURT’S RESOLUTION OF HIS § 2255 MOTION TO
        VACATE, filed on March 25, 2019, by Attorney Martin Weinberg.

 2.     RESPONSE TO DEFENDANT -APPELLANT’S MOTION TO STAY SENTENCING
        APPEAL, filed on April 3, 2019, by counsel for the appellee.

 3.     APPELLANT EDWIN GIRE’S REPLY TO GOVERNMENT’S RESPONSE TO HIS
        MOTION TO STAY SENTENCING APPEAL, filed on April 3, 2019, by Attorney
        Martin Weinberg.

 IT IS ORDERED that the motion to stay proceedings is DENIED. Briefing shall proceed as
 follows:

 1. The appellants shall file their respective briefs and required short appendices on or
    before April 26, 2019.
        2:16-cr-20044-SEM-TSH # 156 Page 2 of 2
          Case: 19-1284   Document: 18    Filed: 04/12/2019                                               Pages: 2



Nos. 19-1284 & 19-1367                                                                                              Page 2

2. The appellee shall file its consolidated brief on or before May 28, 2019.

3. The appellants shall file their respective reply briefs, if any, on or before June 18, 2019.


Important Scheduling Notice!

Hearing notices are mailed shortly before the date of oral argument. Criminal appeals are scheduled shortly after the filing of
the appellant’s main brief; civil appeals are scheduled after the filing of the appellee’s brief. If you foresee that you will be
unavailable during a period in which your appeal might be scheduled, please write the clerk advising him of the time period
and the reason for your unavailability. The court’s calendar is located at http://www.ca7.uscourts.gov/cal/argcalendar.pdf.
Once an appeal has been scheduled for oral argument, it is very difficult to have the date changed. See Cir. R. 34(e).




form name: c7_Order_3J(form ID: 177)
